Citation Nr: 0716416	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-40 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of 
injuries due to exposure to cold weather, to include 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in August 2006.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006). 

As noted in the Board's August 2006 decision, in the 
veteran's substantive appeal, received by the RO in December 
2005, the veteran raised the issues of whether new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for a kidney disorder, and 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
hemorrhoids.  It appears these issues have not been developed 
for appellate consideration and they are again referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The objective medical evidence of record does not show 
cold injury residuals. 

2.  The veteran's diffuse degenerative joint disease of the 
hands, bilaterally, and the hips, bilaterally, began many 
years after active service, and are not shown by the medical 
evidence of record to be related to military service or to 
any incident therein, to include exposure to cold weather. 



CONCLUSION OF LAW

Residuals of injuries due to exposure to cold weather, to 
include arthritis, were not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in July 2004 advised the veteran of the 
foregoing elements of the notice requirements.  Additional 
letters were also provided to the veteran in May 2006, June 
2006, August 2006, and November 2006, after which the claim 
was adjudicated.  See 38 C.F.R. § 3.159(b)(1); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  
Further, the purpose behind the notice requirements has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's available 
service medical records, service personnel records, VA 
medical treatment records and identified private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
addition, all necessary VA medical examinations have been 
conducted.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the veteran's November 1952 service separation 
examination and morning sick reports from December 1951 to 
January 1952 are of record, the remaining service medical 
records are not obtainable, and it is presumed that they were 
destroyed in a fire at the National Personnel Records Center 
in 1973.  The veteran was notified of the loss of his service 
medical records by the RO on multiple occasions, to include 
the rating decision dated in February 2005, the Statement of 
the Case, dated in September 2005, and the Supplemental 
Statement of the Case, dated in March 2007.  Pursuant to an 
August 2006 Board remand, a VA examination was performed in 
February 2007 to determine the nature and etiology of the 
veteran's claimed disability.  All identified records are in 
the claims file, and in response to the March 2007 
Supplemental Statement of the Case, the veteran reported that 
he had no additional information or evidence to submit.

The veteran contends that he was exposed to extremely cold 
weather conditions while inservice in Korea, and that he has 
experienced a long history of arthritis since that time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).


In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The available service medical records, including the 
veteran's November 1952 separation examination, are negative 
for a cold injury, including arthritis.  Morning sick 
reports, dated from December 1951 to January 1952, show that 
the veteran took ill on December 14, 20, and 22, 1951, and on 
January 9 and 14, 1952.  The reason or nature of the illness 
is not indicated.  According to the separation examination, 
the veteran's upper and lower extremities were normal.  

The post service medical evidence shows that osteoarthritis 
was first documented in February 2004, more than 52 years 
after the veteran's discharge from the service.  In addition, 
in a December 2006 statement, the veteran stated that he did 
not seek treatment from a VA hospital when he returned from 
service, and instead, he took care of himself.  In an April 
2007 statement, the veteran acknowledged that he waited 52 
years to seek treatment from the VA for his arthritis.

A VA examination was performed in February 2007 to determine 
the nature and etiology of the veteran's claimed disability.  
During the examination, the veteran reported inservice 
exposure to very cold temperatures.  After reviewing the 
claims file and medical records, including an October 2004 
whole body scan and a December 2006 spine x-ray, and 
performing a physical examination, the examiner diagnosed 
diffuse degenerative joint disease of the hands, bilaterally, 
and the hips, bilaterally.  The examiner opined that there 
was no evidence that arthritis or degenerative arthritis was 
related to cold exposure or had cold exposure as an etiology.  
The examiner explained that, "[v]ery rarely, when people 
have severe frostbite and severe freezing injuries to their 
hands and feet, they might get arthritis in those joints," 
and noted that the veteran did not have a history of any 
freezing injury, nonfreezing injury, or frostbite inservice.  
The examiner concluded that the generalized arthritis in the 
veteran's whole body was degenerative and was a normal 
consequence of aging.

The Board finds that the competent medical evidence of record 
does not support service connection for the residuals of 
injuries due to exposure to cold weather, to include 
arthritis.  

While the post service medical records include diagnoses of 
osteoarthritis and diffuse degenerative joint disease of the 
hands, bilaterally, and the hips, bilaterally, the evidence 
does not establish that the veteran has residuals of a cold 
injury, to include arthritis, that is related to his military 
service.

Although most of the veteran's service medical records were 
unavailable, the service separation examination was negative 
for any complaints or findings of cold injury or arthritis.  
Arthritis did not manifest within one year of service 
discharge.  38 U.S.C.A. §§  1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Further, the veteran has not stated that he sought 
treatment during service, or for more than fifty years 
thereafter.  The first evidence of arthritis was in February 
2004, over 52 years after discharge.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Finally, a 
February 2007 VA examination concluded that the veteran's 
arthritis was not secondary to any cold injury.

Accordingly, as there is no medical evidence of a cold injury 
or arthritis inservice or of arthritis within one year 
subsequent to service, no evidence of arthritis for 52 years 
after service, and no medical evidence that relates the 
veteran's current arthritis to service or to any incident 
therein, service connection for a cold injury, to include 
arthritis, is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the evidence does 
not show a current disability for VA purposes, the 
preponderance of the evidence is against the veteran's claim, 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of injuries due to exposure 
to cold weather, to include arthritis, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


